                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 EQUAL MEANS EQUAL,
 JANE DOE,
 MARY DOE,
 SUSAN DOE, and
 THE NATIONAL COALITION AGAINST
 VIOLENT ATHLETES,

         Plaintiffs,
                                                             Civil Action No. 17-12043-PBS
 v.

 U.S. DEPARTMENT OF EDUCATION and
 ELISABETH D. DEVOS, in her official
 capacity as Secretary of Education,

         Defendants.


      DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                         SUPPLEMENTAL FACTS

        Defendants respectfully file this response to state that they do not oppose Plaintiffs’ Motion

for Leave to File Supplemental Facts, ECF No. 101. However, if the Court grants Plaintiffs leave

to file their Supplemental Facts on Standing, ECF No. 101-1, Defendants request an opportunity

to respond to the supplemental facts within two weeks of Plaintiffs’ filing.

Dated: August 22, 2020                              Respectfully submitted,

                                                    ETHAN P. DAVIS
                                                    Acting Assistant Attorney General

                                                    CARLOTTA P. WELLS
                                                    Assistant Branch Director

                                                    STEVEN A. MYERS
                                                    (NY Bar # 4823043)
                                                    Senior Trial Counsel
                                                    BENJAMIN T. TAKEMOTO
                                                    (DC Bar # 1045253)
                                                    Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    P.O. Box No. 883, Ben Franklin Station
                                                    Washington, DC 20044
                                                    Phone: (202) 532-4252
                                                    Fax: (202) 616-8460
                                                    E-mail: benjamin.takemoto@usdoj.gov

                                                    Attorneys for Defendant


                               CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon Plaintiffs’ counsel

by the Electronic Case Filing system on August 22, 2020.

                                                      ________________________.
                                                      BENJAMIN T. TAKEMOTO




                                                2
